Title: From Alexander Hamilton to Tobias Lear, 18 October 1792
From: Hamilton, Alexander
To: Lear, Tobias



Dr. Sir,
[Philadelphia] 18th. October 1792.

Before a final step is taken respecting a Keeper of the Virginia Lighthouse, I wish it to be known to The President (what I did not advert to yesterday) that Mr. Cornick was appointed by Colo. Newton to oversee the building of a Lighthouse, for which he will receive a quantum meruit. This is a circumstance in his favour tho’ a very slight one, and such as may be overruled by any other consideration. Propriety, however, requires that it should be brought into the President’s view. If I hear nothing to the contrary to day, the letter to Mr. Lewis will go.
Yrs.
A: Hamilton
